United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1725WM
                                   _____________

United States of America,                *
                                         *
                      Appellee,          * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Carlus L. Phillips,                      *      [UNPUBLISHED]
                                         *
                      Appellant.         *
                                   _____________

                             Submitted: March 10, 1998
                                 Filed: March 18, 1998
                                  _____________

Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
                           _____________

PER CURIAM.

       Carlus L. Philips pleaded guilty to being a felon in possession of a firearm. On
appeal, Phillips contends the district court improperly rejected his request to withdraw
his guilty plea. We disagree. Having reviewed the record, we conclude Phillips failed
to carry his burden to establish a fair and just reason to withdraw his plea and the
district court's ruling was not an abuse of discretion. The court will not consider




      *
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, sitting by designation.
Phillips ineffective assistance of counsel claims on direct appeal. These claims are best
presented on motion under 28 U.S.C. § 2255. We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-